Citation Nr: 0207860	
Decision Date: 07/15/02    Archive Date: 07/19/02

DOCKET NO.  98-13 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for a skin disorder, 
including a fungus disorder of the hands and lower 
extremities.  

2. Entitlement to service connection for a lumbar spine 
disorder.  

3. Entitlement to an increased rating for the residuals of a 
shell fragment wound of the left shoulder, currently 
evaluated as 30 percent disabling.  

4. Entitlement to an increased rating for cervical strain, 
evaluated as 10 percent disabling prior to March 15, 2001, 
and currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to July 
1970.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a September 1997 rating decision of the No. Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for a 
skin disorder.  Appeal is also taken from an October 1998 
rating decision that denied service connection for a lumbar 
spine disorder and increased ratings for the residuals of a 
shell fragment wound of the left shoulder and cervical 
strain.  The rating for the veteran's cervical strain was 
increased from 10 percent disabling to 20 percent disabling, 
effective March 15, 2001.  The veteran's representative has 
continued his appeal as to this issue.  

Regarding the issue of service connection for a lumbar spine 
disorder, it is noted that the Board is undertaking 
additional development of this issue pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 
23, 2002) (to be codified at 38 C.F.R. § 20.903.)  After 
giving the notice and reviewing your response to the notice, 
the Board will prepare a separate decision addressing this 
issue.






FINDINGS OF FACT

1. The RO has obtained all relevant evidence necessary for an 
equitable disposition of the veteran's claims for service 
connection for a skin disorder and increased ratings for 
left shoulder and neck disabilities.

2. A fungus infection of the hands and lower extremities was 
not manifested during service or until many years 
following separation from active duty.  

3. The residuals of a shell fragment wound of the left 
shoulder include moderately severe injury of multiple 
muscle groups of the left shoulder girdle.  

4. Prior to March 15, 2001, a cervical spine disorder was 
manifested by limitation of motion, injury of muscle group 
XX, and demonstrated muscle spasm productive of moderate 
impairment.  

5. The veteran's cervical spine disorder is not productive of 
severe disability.  


CONCLUSIONS OF LAW

1. A fungus infection of the hands and lower extremities was 
neither incurred in nor aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (2001).

2. The criteria for a rating of 40 percent for the residuals 
of a shell fragment wound of the left shoulder have been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.55, 
4.56, Codes 5301, 5302, and 5303 (2001).  

3. The criteria for a rating of 20 percent for a cervical 
spine disorder were met prior to March 15, 2001.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Codes 
5290 and 5320 (2001).  

4. The criteria for a current rating in excess of 20 percent 
for a cervical spine disorder have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71, Codes 
5290 and 5320 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. At 2099-2100 ; see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  The RO has had the opportunity to 
review the veteran's claim in conjunction with the new 
legislation. he Board finds that all pertinent evidence 
regarding the issues that are being decided herein has been 
obtained and the veteran has been afforded a VA examination 
and informed of the criteria necessary to establish his 
claim.  Accordingly, the Board finds that the veteran has not 
been prejudiced by this decision.  38 U.S.C.A. §§ 5103, 5103A 
(West Supp 2001); 66 Fed. Reg. 45631 (2001) (to be codified 
at 38 C.F.R. § 3.159(d)); Bernard v. Brown, 4 Vet. App. 384 
(1993).




I.  Service Connection for a Skin disorder

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110.  If a condition noted during service is 
not shown to be chronic, then generally, a showing of 
continuity of symptoms after service is required for service 
connection.  38 C.F.R. § 3.303(b).  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  

The veteran seeks service connection for a skin disorder that 
has been described as a fungus infection of the hands and 
lower extremities.  Review of the service medical records 
shows that he was not treated for this disorder during 
service, although he did report a medical history of athletes 
foot at the time of his induction into service in January 
1968.  VA outpatient treatment records show that he was first 
seen for complaints of a fungus disorder in December 1987.  
At that time, the veteran gave a history of having had 
problems with a skin disorder since he was stationed in 
Vietnam.  The assessment was tinea pedis and cruris.  

An examination was conducted by VA in June 1997.  At that 
time, the veteran related a history of having developed a 
rash on his groin and feet in 1968 that had been persistent 
since that time.  He stated that he had persistent itching 
that have never ceased.  It woke him in the night and he 
often scratched himself until he bled.  The dermatitis seemed 
to be worse when he was hot and sweaty and in the summer 
months.  He had been prescribed numerous crams that have been 
of very little help.  He said that he received periodic 
treatment at the local VA hospital, the last time being in 
1991.  On physical examination, he was noted to have a KOH 
positive annular plaque on his right hip with follicular 
involvement.  He also had a bilateral KOH positive scaly 
plaques of the groin.  The feet were noted to be erythematous 
and scaly in a moccasin distribution, with some deep seeded 
vesicles and cracks.  All ten toenails were dystrophic with 
subungual debris.  The impressions were inflammatory tinea 
pedis, with onychomycosis; tinea cruris and tinea corporia.  
It was commented that the veteran was suffering from a wide 
spread dramatified infection of thirty years duration.  Oral 
antifungal therapy was recommended.  

A statement, dated in November 1999, was received from G. L. 
L., M.D.  He related that he first treated the veteran in 
October 1999 for what was described as a 30 year history of 
athlete's foot with occasional breakouts of "jock itch."  
The veteran had related to him that the condition began while 
he was in the military.  The diagnosis was tinea pedis, tinea 
cruris and onychomycosis.  Dr. L. related that dermatophyte 
infections of this sort were quite common in Western society 
and affected at least 10 percent of the population.  The 
condition seemed to be more common in closed societies such 
as athletic teams and the military.  

An examination was conducted by VA in September 2001.  At 
that time, the veteran was evaluated for the purpose of 
determining if he had mycosis fungoides.  The claims file was 
reviewed by the examiner.  The veteran reported that he had a 
history of dryness and scaling of the hands and a recurrent 
inflamed bump along the waistline.  Examination of his 
medical records revealed an apparent reference to mycosis 
fungoides.  This was treated with a topical antifungal 
medicine and had apparently cleared.  The veteran did 
continue to have some inflamed bumps, but those appeared to 
be chronic in nature and were not considered to be indicative 
of mycosis fungoides.  On physical examination, mild scarring 
and two to three inflammatory papules along the waist line 
were noted.  The hands had some mild erythema and 
lichenification.  The feet has some scaling and erythema as 
well as thickening toenails.  The impression was that the 
veteran did not have mycosis fungoides.  It was noted that 
there had never been a biopsy performed and nothing noted on 
this examination merited a biopsy.  The examiner stated that 
he believed that the veteran had had an acute eruption of a 
deep fungal infection that was perceived to possibly be 
mycosis fungoides, but this proved not to be the case.  It 
had resolved and the examination today showed only mild hand 
eczema, tinea pedis and onychomycosis, and chronic 
folliculitis at the waist line.  

The records does not show that the veteran has a chronic 
fungus infection that is related to service.  In fact, the 
most recent VA examination of record puts in doubt whether 
the veteran has a chronic fungus disorder at all.  As the 
only mention of a skin disorder found in the service medical 
records was a pre-service history of athletes foot without 
clinical correlation that the veteran had symptoms of the 
disorder while on active duty, there is no indication that 
the veteran had a skin disorder during service.  The earliest 
documentation of the disorder following service dates from 
1987, many years after discharge from active duty.  While 
both a VA examiner in 1997 and a private physician in 1999 
indicated that the veteran's skin disorder was first 
manifested during service, these opinions were rendered on 
the basis of the medical history given by the veteran 
himself.  This medical history is not corroborated by the 
medical reports made contemporaneous with service.  In short, 
the opinions rendered by these two physicians constitute a 
bare transcription of a lay history.  This is not transformed 
into "competent medical evidence" merely because the 
transcriber happens to be a medical professional.  LeShore v. 
Brown, 8 Vet. App. 406 (1995).  Under these circumstances, 
service connection for a fungus infection is not warranted.  

II.  Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Service medical records show that the veteran sustained a 
shell fragment wound of the left posterior chest wall in May 
1969.  The wound was initially debrided, but redebridement 
was necessary because of infection and "tunneling."  The 
wound was then left open with only routine cleaning until 
delayed primary closure was performed approximately two weeks 
after the initial wound.  The veteran was transferred to the 
United States and hospitalized and placed on convalescent 
leave.  He was discharged in July 1969.  During his 
treatment, it was noted that multiple chest X-ray studies had 
showed metallic foreign bodies projected through the upper 
left thoracic area without any evidence of abnormality of the 
lungs or cardiac silhouette.  On examination for separation 
from service, a scar of the left back shoulder and right back 
of the neck were noted.  

An examination was conducted by VA in May 1971.  At that 
time, he had complaints of pain once or twice per week when 
he worked.  Examination showed good expansion of the lungs 
and no clinical enlargement of the heart.  The liver, spleen 
and kidneys were non-palpable.  There was a 7 inch scar on 
the left posterior chest over the scapula.  The mid-portion 
of this scar extended about 3 by 2 inches.  There was no 
tenderness about the scar and it was well-healed.  There was 
good muscle development of both shoulders.  Shoulder flexion 
was to 180 degrees, abduction was to 180 degrees and internal 
and external rotation was to 90 degrees.  Elbow flexion was 
to 145 degrees, with extension to zero degrees.  Forearm 
pronation and supination were to 80 degrees.  Wrist extension 
was to 70 degrees and palmar flexion was to 70 degrees.  
Ulnar deviation was 45 degrees and radial deviation was 20 
degrees.  All motions were bilateral.  X-ray studies showed 
metallic fragments in the supraclavicular region.  The 
diagnosis was gunshot wound, left posterior chest wall 
without any limitation of motion.  

An examination was conducted by VA in December 1996.  It was 
noted that the veteran had been shot in 1969 with the wound 
of entry overlying the left scapula and the exit channel 
towards the base of the right neck, medially.  He had been 
hospitalized for about 4 months following the injury.  He 
stated that metal came out as small fragments and had to be 
occasionally removed.  He complained of pain along the course 
of the bullet path that was tender to touch.  Over the past 
15 years, he had been unable to feel touch across the left 
shoulder in the area of the scar.  He denied radiation.  On 
examination, tenderness to palpation opposite the spinous 
process of T-8 was noted.  There was a slight sag to the 
right shoulder.  The left shoulder overlying the medial 
border of the scapula in the central third showed a curious 
scar.  There was one vertical limb that was 5 inches in 
length and a semi-horizontal limb meeting the end of the 
vertical measuring three inches and then extending from the 
medial third of the semi-horizontal portion of the scar, 
there was a 2 3/4 inch scar.  The scar tissue was retracted.  
It was widened and tender to the touch.  Sensory evaluation 
revealed a circumferential diminished appreciation to light 
skin sensation.  Some of this extended to the midline.  At 
the base of the right neck, anterior to the substance of the 
trapezius and just above the supraclavicular fossa, there was 
a well-healed one inch scar.  

X-ray studies showed a deposit of foreign body fragments at 
the base of the scapular spine medially.  A small circular 
defect in this vicinity could also be seen within the 
scapular shadow.  The shoulder joint, including the 
acromioclavicular articulation was not affected by these 
findings.  The impressions were gun shot wound of the left 
scapula; defect of the scapular spinous base, medially; and 
foreign body, small missile fragments, posterior thoracic and 
left subscapular area.  The examiner stated that he was 
optimistic that the shoulder joint itself was not affected by 
the gun shot wound residuals.  

An examination was conducted by VA in March 1998.  At that 
time, the shell fragment wound of the left scapular area was 
again described.  It was noted that when he moved his neck or 
the shoulder girdle to either side, discomfort was caused in 
the area of the wound.  Approximately 10 years after the 
original injury he had started having discomfort in the right 
shoulder area that was consistent with arthritic-like pain.  
He did heavy work at that time, but has since moved to a more 
sedentary occupation.  He complained of discomfort in the 
shoulders with weather changes and of headaches.  

Examination showed that the veteran had slightly limited 
motion of the neck.  The gunshot wound area revealed a scar 
overlying the left scapular area.  The scar was well healed 
and was a stellate-like lesion with the longest limb 
measuring 17 cm and obliquely from above down over the 
scapula from medial to lateral.  There was a 7 cm limb that 
extended from this scar in its center position towards the 
tip of the shoulder and a 3 cm branch of the longer scar that 
extended toward the spine.  There was not any significant 
fixation of this scar to the underlying tissue.  The scar was 
approximately 1 1/2 cm wide throughout.  He complained of 
tenderness to pressure on the scar and stated that he had 
some paresthesia or a tendency towards numbness in this area.  
Range of motion of the neck, showed normal flexion and 
extension.  Lateral rotation was to 45 degrees, bilaterally, 
which was considered to be normal.  The veteran also had 
normal range of motion of the left upper extremity.  The 
impressions were gunshot wound of the left shoulder (scapular 
area); complaints of neck, spine and right shoulder arthritic 
changes; and headaches.  

A neurologic evaluation was conducted by VA in March 1998.  
At that time, the pertinent complaints were of headaches and 
upper neck pain.  He stated that he was in pain four-to-five 
days per week that he described as located in the posterior 
cervical area and in the occipital areas.  He described it as 
a dull ache with his neck being tender to touch and stiff.  
Examination showed mild tenderness to palpation of the 
posterior cervical muscles, bilaterally.  There was a well-
healed 3-cm scar over the right trapezius muscle.  Neurologic 
evaluation showed no involvement, but there was decreased 
range of motion of the cervical spine with flexion of 40 
degrees, extension to 45 degrees, left rotation to 65 
degrees, right rotation to 60 degrees, left lateral flexion 
to 25 degrees, and right lateral flexion to 30 degrees.  X-
ray studies were within normal limits.  The impression was 
chronic neck pain with mildly decreased range of motion of 
the cervical spin, which is most probably secondary to muscle 
spasm.  The examiner stated that it would be difficult to 
relate degenerative joint disease of the cervical spine to 
the veteran's shell fragment wound residuals, but that 
cervical muscle spasm could well be related to it.  

An examination was conducted by VA in March 2001.  At that 
time, the veteran's medical history of shell fragment wound 
residuals, and subsequent treatment that he received, was 
reviewed.  His current symptoms included soreness of the 
shoulders as well as tenderness, weakness and numbness most 
of the time.  He was unable to do overhead work and almost 
all activities involving the use of the upper extremities 
caused pain, stiffness and soreness.  He had soreness on the 
anterior aspect of the left shoulder as well as complaints of 
weakness, stiffness, swelling, fatigability and lack of 
endurance.  He took Ibuprofen as needed, which helped to some 
extent.  

The veteran was given a light residual functional capacity 
based on his impairment from both shoulders, neck and low 
back.  It was noted that the veteran should be able to left 
20 pounds occasionally and 10 pounds frequently.  He could do 
no overhead work, no repetitive work or power work and should 
not work in a cold environment.  There was an extensive wound 
scar over the posterior left shoulder.  The scar was 
sensitive and tender.  There was no upper extremity muscle 
atrophy.  Strength in the upper extremity was 4/5 as compared 
to 5/5 on the right.  There was decreased sensation to light 
touch over the posterior right trapezius muscle.  Deep tendon 
reflexes were absent at both biceps, triceps and brachial 
radialis points.  Shoulder range of motion of the left upper 
extremity showed forward elevation to 150 degrees, backward 
elevation to 40 degrees, abduction to 130 degrees, adduction 
to 20 degrees, internal rotation to 30 degrees, and external 
rotation to 90 degrees, all accompanied by pain.  The 
diagnoses were status post bullet/fragment wound of the left 
shoulder with surgical excision and chronic strain of the 
left shoulder and numbness and decreased sensation over the 
right trapezius muscle.  The examiner rendered an opinion 
that a nerve was injured when the bullet fragment wound 
traversed from its point of entry over the left scapula to 
the base of the right side of the neck.  In addition, the 
veteran had chronic cervical strain.   

On special examination of the veteran's spine, the veteran 
related that he had chronic pain in the neck and daily 
headaches.  It was reported that the veteran had sustained an 
exploding type of AK-47 bullet wound in Vietnam in 1969.  The 
wound entered over the scapula and traversed through the soft 
tissue to the base of the neck on the right.  He was 
hospitalized for three months including undergoing surgery 
for removal of the bullet.  He had had no other neck or 
shoulder surgery.  He stated that he had bad shoulder pain, 
neck pain, and right shoulder numbness since the accident.  
Examination of the neck showed mild muscle spasm.  There was 
neck tenderness.  There was decreased sensation over the 
posterior right trapezium muscle.  Range of motion of the 
cervical spine was flexion to 45 degrees; extension to 45 
degrees; lateral flexion to 30 degrees, bilaterally; and 
rotation to 60 degrees, bilaterally.  All movement was 
accompanied by pain.  The pertinent diagnosis was chronic 
cervical strain.  

The veteran has appealed the evaluation of the residuals of 
the shell fragment wound of his left shoulder.  He has 
several disabilities associated with his wound, including 
degenerative joint disease of the right shoulder, chronic 
headaches, and a tender scar that have been separately rated 
from the shell fragment wounding itself and which are not 
part of this appeal.  For the purpose of the Board, only the 
left shoulder disability and the cervical spine disability 
(which was increased from 10 percent disabling to 20 percent 
disabling during the appellate process) are considered to be 
on appeal.  

A.  Left Shoulder

(a) A muscle injury rating will not be combined with a 
peripheral nerve paralysis rating of the same body part, 
unless the injuries affect entirely different functions.  

(b) For rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical regions: 6 
muscle groups for the shoulder girdle and arm (diagnostic 
codes 5301 through 5306); 3 muscle groups for the forearm and 
hand (diagnostic codes 5307 through 5309); 3 muscle groups 
for the foot and leg (diagnostic codes 5310 through 5312); 6 
muscle groups for the pelvic girdle and thigh (diagnostic 
codes 5313 through 5318); and 5 muscle groups for the torso 
and neck (diagnostic codes 5319 through 5323).  

(c) There will be no rating assigned for muscle groups that 
act upon an ankylosed joint, with the following exceptions:
    (1) In the case of an ankylosed knee, if muscle group 
XIII is disabled, it will be rated, but at the next lower 
level than that which would otherwise be assigned.
    (2) In the case of an ankylosed shoulder, if muscle 
groups I and II are severely disabled, the evaluation of the 
shoulder joint under diagnostic code 5200 will be elevated to 
the level for unfavorable ankylosis, if not already assigned, 
but the muscle groups themselves will not be rated.

(d) The combined evaluation of muscle groups acting upon a 
single unankylosed joint must be lower than the evaluation 
for unfavorable ankylosis of that joint, except in the case 
of muscle groups I and II acting upon the shoulder.

(e) For compensable muscle group injuries which are in the 
same anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.

(f) For muscle group injuries in different anatomical 
regions, which do not act upon ankylosed joints, each muscle 
group injury shall be separately rated and the ratings 
combined under the provisions of Sec. 4.25.  
38 C.F.R. § 4.55.  

(a) An open comminuted fracture with muscle or tendon damage 
will be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal. 

(b) A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged. 

(c) For VA rating purposes, the cardinal signs and symptoms 
of muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement. 

(d) Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows: 

(1) Slight disability of muscles--(i) Type of injury. Simple 
wound of muscle without debridement or infection. (ii) 
History and complaint. Service department record of 
superficial wound with brief treatment and return to duty. 
Healing with good functional results. No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) 
of this section. (iii) Objective findings. Minimal scar. 
No evidence of fascial defect, atrophy, or impaired tonus. 
No impairment of function or metallic fragments retained 
in muscle tissue. 

(2) Moderate disability of muscles--(i) Type of injury. 
Through and through or deep penetrating wound of short 
track from a single bullet,  small shell or shrapnel 
fragment, without explosive effect of high velocity 
missile, residuals of debridement, or prolonged infection. 
(ii) History and complaint. Service department record or 
other evidence of in-service treatment for the wound. 
Record of consistent complaint of one or more of the 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, particularly lowered 
threshold of fatigue after average use, affecting the 
particular functions controlled by the injured muscles. 
(iii) Objective findings. Entrance and (if present) exit 
scars, small or linear, indicating short track of missile 
through muscle tissue. Some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power 
or lowered threshold of fatigue when compared to the sound 
side. 

(3) Moderately severe disability of muscles--(i) Type of 
injury.  Through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of 
soft parts, and intermuscular scarring. (ii) History and 
complaint. Service department record or other evidence 
showing hospitalization for a prolonged period for 
treatment of wound. Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as 
defined in paragraph (c) of this section and, if present, 
evidence of inability to keep up with work requirements. 
(iii) Objective findings. Entrance and (if present) exit 
scars indicating track of missile through one or more 
muscle groups.  Indications on palpation of loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side. Tests of strength and 
endurance compared with sound side demonstrate positive 
evidence of impairment. 

(4) Severe disability of muscles--(i) Type of injury. Through 
and through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or 
with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or 
sloughing of soft parts, intermuscular binding and 
scarring. (ii) History and complaint. Service department 
record or other evidence showing hospitalization for a 
prolonged period for treatment of wound. Record of 
consistent complaint of cardinal signs and symptoms of 
muscle disability as defined in paragraph (c) of this 
section, worse than those shown for moderately severe 
muscle injuries, and, if present, evidence of inability to 
keep up with work requirements. (iii) Objective findings. 
Ragged, depressed and adherent scars indicating wide 
damage to muscle groups in missile track. Palpation shows 
loss of deep fascia or muscle substance, or soft flabby 
muscles in wound area. Muscles swell and harden abnormally 
in contraction. Tests of strength, endurance, or 
coordinated movements compared with the corresponding 
muscles of the uninjured side indicate severe impairment 
of function.  If present, the following are also signs of 
severe muscle disability: (A) X-ray evidence of minute 
multiple scattered foreign bodies indicating intermuscular 
trauma and explosive effect of the missile. (B) Adhesion 
of scar to one of the long bones, scapula, pelvic bones, 
sacrum or vertebrae, with epithelial sealing over the bone 
rather than true skin covering in an area where bone is 
normally protected by muscle. (C) Diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests. (D) Visible or measurable 
atrophy. (E) Adaptive contraction of an opposing group of 
muscles. (F) Atrophy of muscle groups not in the track of 
the missile, particularly of the trapezius and serratus in 
wounds of the shoulder girdle. (G) Induration or atrophy 
of an entire muscle following simple piercing by a 
projectile.  38 C.F.R. § 4.56.

For moderately severe injury of muscle group I, extrinsic 
muscles of the shoulder girdle, a 30 percent rating is 
warranted; for severe injury, a 40 percent rating is 
warranted.  38 C.F.R. § 4.73, Code 5301.

For moderately severe injury of muscle group II, extrinsic 
muscles of the shoulder girdle, a 30 percent rating is 
warranted; for severe injury, a 40 percent rating is 
warranted.  38 C.F.R. § 4.73, Code 5302.

For moderately severe injury of muscle group III, the 
intrinsic muscles of the shoulder girdle, a 30 percent rating 
is warranted; for severe injury, a 40 percent rating is 
warranted. 38 C.F.R. § 4.73, Code 5303.

The veteran sustained a significant injury of his left 
shoulder in combat in Vietnam.  From review of the 
examination reports of record, the Board finds that several 
muscle groups were involved in the injury.  Under the 
regulations outlined above, this multiple muscle group 
involvement results in an elevation of the level of 
disability, once that level is ascertained.  The veteran's 
wound required two debridement procedures, the result of a 
secondary infection as well as delayed closure.  He has had 
consistent complaints of pain and fatigue and the range of 
motion of the left shoulder has recently worsened.  While 
severe injury, as described above, has not been demonstrated, 
moderately severe injury has.  The resultant elevation of 
disability due to the involvement of multiple muscle groups 
raises the overall disability level to that of severe.  Under 
these circumstances, a 40 percent rating is warranted.  

B.  Cervical Spine

For slight limitation of motion of the cervical spine, a 10 
percent rating is warranted.  A 20 percent rating is warranted 
for moderate limitation of motion.  A 30 percent rating is 
warranted for severe limitation of motion.  38 C.F.R. § 4.71a, 
Code 5290.  

For slight injury of muscle group XX, the spinal muscles, a 
noncompensable rating is warranted; moderate injury warrants 
a 10 percent rating, moderately severe injury warrants a 20 
percent rating; and severe injury warrants a 30 percent 
rating.  38 C.F.R. § 4.73, Code 5320.

Lumbosacral strain with characteristic pain on motion 
warrants a 10 percent rating.  With muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
a standing position, warrants a 20 percent rating.  
38 C.F.R. § 4.71a, Code 5295.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.  

Service connection for the veteran's cervical spine disorder 
was first granted in the rating action giving rise to this 
appeal.  The initial rating was 10 percent, which was 
increased to 20 percent, effective March 15, 2001.  As noted, 
the propriety of the entire rating is at issue before the 
Board.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Service connection was first established, in part, on the 
basis of the results of the March 1998 VA examinations.  The 
orthopedic evaluation showed only pain in the area of the 
cervical spine, with no limitation of motion.  On the other 
hand, the neurologic evaluation showed limitation of motion 
and muscle spasm.  It is significant to note that X-ray 
studies did not show degenerative joint disease.  The 
limitation of motion is considered to be due to the muscle 
injury from the shell fragment wound (or rather the scarring 
from the removal of the shell fragment following the 
wounding).  This limitation of motion due to muscle spasm and 
injury of muscle group XX is found by the Board to be more 
consistent with the 20 percent evaluation.  Therefore, the 20 
percent rating is warranted prior to March 15, 2001, the date 
that the RO awarded compensation at the increased rate.  

It remains to be determined whether a rating in excess of 20 
percent should be or have been awarded.  For such an award, 
severe limitation of motion of the cervical spine or severe 
injury of muscle group XX must be demonstrated.  Review of 
the records fails to show disability of this severity.  The 
limitation of motion described on the VA examinations in 1998 
and 2001 show limitation of motion in the mild to moderate 
ranges with accompanying muscle spasm and pain that warrants 
the assigned rating, but no more.  As severe disability is 
not demonstrated, a rating in excess of 20 percent is not 
warranted.  


ORDER

Service connection for a fungal infection of the hands and 
lower extremities is denied.  A rating of 40 percent for the 
residuals of a shell fragment wound of the left shoulder is 
granted, subject to the controlling regulations governing the 
payment of monetary benefits.  A rating of 20 percent prior 
to March 15, 2001, is granted for disability of the cervical 
spine, subject to the controlling regulations governing the 
payment of monetary benefits.  A current rating in excess of 
20 percent for disability of the cervical spine is denied.  



		
	M. G. MAZZUCCHELLI
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

